UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2016 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15905 BLUE DOLPHIN ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 73-1268729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas 77002 (Address of principal executive offices) (713) 568-4725 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock, par value $0.01 per share outstanding as of May 16, 2016: 10,458,400 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 5 ITEM 1. FINANCIAL STATEMENTS 5 Consolidated Balance Sheets (Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4. CONTROLS AND PROCEDURES 45 PART II. OTHER INFORMATION 45 ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 46 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 46 ITEM 4. MINE SAFETY DISCLOSURES 46 ITEM 5. OTHER INFORMATION 46 ITEM 6. EXHIBITS 46 SIGNATURES 47 2 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 GLOSSARY OF SELECTED OIL AND GAS TERMS The following are abbreviations and definitions of certain terms used in our Quarterly Report for the quarterly period ended March 31, 2016 (the “Quarterly Report”), which are commonly used in the oil and gas industry: Atmospheric gas oil (“AGO”). The heaviest product boiled by a crude distillation unit operating at atmospheric pressure. This fraction ordinarily sells as distillate fuel oil, either in pure form or blended with cracked stocks. Blended AGO usually serves as the premium quality component used to lift lesser streams to the standards of saleable furnace oil or diesel engine fuel. Certain ethylene plants, called heavy oil crackers, can take AGO as feedstock. Barrel (“bbl”). One stock tank bbl, or 42 U.S. gallons of liquid volume, used in reference to oil or other liquid hydrocarbons. Blending. The physical mixture of a number of different liquid hydrocarbons to produce a finished product with certain desired characteristics. Products can be blended in-line through a manifold system, or batch blended in tanks and vessels. In-line blending of gasoline, distillates, jet fuel and kerosene is accomplished by injecting proportionate amounts of each component into the main stream where turbulence promotes thorough mixing. Additives, including octane enhancers, metal deactivators, anti-oxidants, anti-knock agents, gum and rust inhibitors, and detergents, are added during and/or after blending to result in specifically desired properties not inherent in hydrocarbons. Barrels per Day (“bpd”). A measure of oil output representing the number of bbls of oil produced in a single operating day. Capacity utilization rate. A percentage measure that indicates the amount of available capacity that is being used at a facility. Complexity. A numerical score that denotes, for a given refinery, the extent, capability, and capital intensity of the refining processes downstream of the crude oil distillation unit. The higher a refinery’s complexity, the greater the refinery’s capital investment and number of operating units used to separate feedstock into fractions, improve their quality, and increase the production of higher-valued products. Refinery complexities range from the relatively simple crude oil distillation unit (“topping unit”), which has a complexity of 1.0, to the more complex deep conversion (“coking”) refineries, which have a complexity of 12.0. Condensate. Liquid hydrocarbons that are produced in conjunction with natural gas. Condensate is chemically more complex than LPG. Although condensate is sometimes similar to crude oil, it is usually lighter. Crude oil. A mixture of thousands of chemicals and compounds, primarily hydrocarbons. Crude oil quality is measured in terms of density (light to heavy) and sulfur content (sweet to sour). Crude oil must be broken down into its various components by distillation before these chemicals and compounds can be used as fuels or converted to more valuable products. Depropanizer unit. A distillation column that is used to isolate propane from a mixture containing butane and other heavy components. Distillates. The result of crude distillation and therefore any refined oil product. Distillate is more commonly used as an abbreviated form of middle distillate. There are mainly four (4) types of distillates: (i) very light oils or light distillates (such as our LPG mix and naphtha), (ii) light oils or middle distillates (such as our jet fuel), (iii) medium oils, and (iv) heavy oils (such as diesel and our heavy oil-based mud blendstock (“HOBM”), reduced crude, and AGO). Distillation. The first step in the refining process whereby crude oil and condensate is heated at atmospheric pressure in the base of a distillation tower. As the temperature increases, the various compounds vaporize in succession at their various boiling points and then rise to prescribed levels within the tower according to their densities, from lightest to heaviest. They then condense in distillation trays and are drawn off individually for further refining. Distillation is also used at other points in the refining process to remove impurities. Lighter products produced in this process can be further refined in a catalytic cracking unit or reforming unit. Heavier products, which cannot be vaporized and separated in this process, can be further distilled in a vacuum distillation unit or coker. Distillation tower. A tall column-like vessel in which crude oil and condensate is heated and its vaporized components distilled by means of distillation trays. Feedstocks. Crude oil and other hydrocarbons, such as condensate and/or intermediate products, that are used as basic input materials in a refining process. Feedstocks are transformed into one or more finished products. Finished petroleum products. Materials or products which have received the final increments of value through processing operations, and which are being held in inventory for delivery, sale, or use. Intermediate petroleum products. A petroleum product that might require further processing before it is saleable to the ultimate consumer. This further processing might be done by the producer or by another processor. Thus, an intermediate petroleum product might be a final product for one company and an input for another company that will process it further. Jet fuel. A high-quality kerosene product primarily used in aviation. Kerosene-type jet fuel (including Jet A and Jet A-1) has a carbon number distribution between about 8 and 16 carbon atoms per molecule; wide-cut or naphtha-type jet fuel (including Jet B) has between about 5 and 15 carbon atoms per molecule. Kerosene. A middle distillate fraction of crude oil that is produced at higher temperatures than naphtha and lower temperatures than gas oil. It is usually used as jet turbine fuel and sometimes for domestic cooking, heating, and lighting. Leasehold interest. The interest of a lessee under an oil and gas lease. Light crude. A liquid petroleum that has a low density and flows freely at room temperature. It has a low viscosity, low specific gravity, and a high American Petroleum Institute gravity due to the presence of a high proportion of light hydrocarbon fractions. Liquefied petroleum gas (“LPG”). Manufactured during the refining of crude oil and condensate; burns relatively cleanly with no soot and very few sulfur emissions. MMcf. One million cubic feet; a measurement of gas volume only. Naphtha. A refined or partly refined light distillate fraction of crude oil. Blended further or mixed with other materials it can make high-grade motor gasoline or jet fuel. It is also a generic term applied to the lightest and most volatile petroleum fractions. 3 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 Petroleum. A naturally occurring flammable liquid consisting of a complex mixture of hydrocarbons of various molecular weights and other liquid organic compounds. The name petroleum covers both the naturally occurring unprocessed crude oils and petroleum products that are made up of refined crude oil. Propane. A by-product of natural gas processing and petroleum refining. Propane is one of a group of LPGs. The others include butane, propylene, butadiene, butylene, isobutylene and mixtures thereof. See definition of LPG. Refined petroleum products. Refined petroleum products are derived from crude oil and condensate that have been processed through various refining methods. The resulting products include gasoline, home heating oil, jet fuel, diesel, lubricants and the raw materials for fertilizer, chemicals, and pharmaceuticals. Refinery. Within the oil and gas industry, a refinery is an industrial processing plant where crude oil and condensate is separated and transformed into petroleum products. Sour crude. Crude oil containing sulfur content of more than 0.5%. Stabilizer unit. A distillation column intended to remove the lighter boiling compounds, such as butane or propane, from a product. Sweet crude. Crude oil containing sulfur content of less than 0.5%. Sulfur. Present at various levels of concentration in many hydrocarbon deposits, such as petroleum, coal, or natural gas. Also produced as a by-product of removing sulfur-containing contaminants from natural gas and petroleum. Some of the most commonly used hydrocarbon deposits are categorized according to their sulfur content, with lower sulfur fuels usually selling at a higher, premium price and higher sulfur fuels selling at a lower, or discounted, price. Topping unit. A type of petroleum refinery that engages in only the first step of the refining process crude distillation. A topping unit uses atmospheric distillation to separate crude oil and condensate into constituent petroleum products. A topping unit has a refinery complexity range of 1.0 to 2.0. Throughput. The volume processed through a unit or a refinery or transported through a pipeline. Turnaround. Scheduled large-scale maintenance activity wherein an entire process unit is taken offline for a week or more for comprehensive revamp and renewal. Yield. The percentage of refined petroleum products that is produced from crude oil and other feedstocks. 4 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Deposits Inventory Deferred tax assets, current portion, net Total current assets Total property and equipment, net Restricted cash, noncurrent Surety bonds Trade name Deferred tax assets, net - Total long-term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Asset retirement obligations, current portion Accrued expenses and other current liabilities Interest payable, current portion Long-term debt less unamortized debt issue costs, current portion Total current liabilities Long-term liabilities: Asset retirement obligations, net of current portion Deferred revenues and expenses Long-term debt less unamortized debt issue costs, net of current portion Long-term interest payable, net of current portion Deferred tax liabilities, net - Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies (Note 19) STOCKHOLDERS' EQUITY Common stock ($0.01 par value, 20,000,000 shares authorized; 10,608,400 and 10,603,802 shares issued at March 31, 2016 and December 31, 2015, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 shares at cost ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 5 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 Consolidated Statements of Operations (Unaudited) Three Monthe Ended March 31, REVENUE FROM OPERATIONS Refined petroleum product sales $ $ Tank rental revenue Pipeline operations Total revenue from operations COST OF OPERATIONS Cost of refined products sold Refinery operating expenses Joint Marketing Agreement profit share ) Pipeline operating expenses Lease operating expenses General and administrative expenses Depletion, depreciation and amortization Recovery of bad debt ) - Accretion expense Total cost of operations Income (loss) from operations ) OTHER INCOME (EXPENSE) Easement, interest and other income Interest and other expense ) ) Total other expense ) ) Income (loss) before income taxes ) Income tax benefit (expense) ) Net income (loss) $ ) $ Income (loss) per common share: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 6 BLUE DOLPHIN ENERGY COMPANY FORM 10-Q 3/31/16 Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depletion, depreciation and amortization Unrealized loss (gain) on derivatives ) Deferred tax expense (benefit) ) Amortization of debt issue costs Accretion expense Common stock issued for services - Recovery of bad debt ) - Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets Deposits and other assets ) Inventory ) Accounts payable, accrued expenses and other liabilities ) Accounts payable, related party ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Capital expenditures ) ) Change in restricted cash for investing activities - Net cash used in investing activities ) ) FINANCING ACTIVITIES Payments on long-term debt ) ) Change in restricted cash for financing activities ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Information: Non-cash investing and financing activities: Financing of capital expenditures via accounts payable $ $
